DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12 June 2020 and 2 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious having a platen with an inner surface and an outer surface opposite the inner surface both in pressure communications with the annulus and an outer end of the bellows coupled with a portion of the inner surface of the platen so that an area of pressure communication with the annulus is less on the inner surface than on the outer surface, along with the other limitations in the claims.
The closest prior art, McMurry (U.S. Patent 3,630,640) discloses a lift gas injection system for assisting lifting of fluids from a well (Col. 1 ln 8-10), the system comprising:
a lift gas injection valve 62 disposed in an annulus 55 in the well, and that comprises,
a housing 61,

an actuator in the housing, and
a port 68 formed through a sidewall of the housing between the chamber and having an inner end in communication with the chamber, and an outer end in selective communication with the annulus; and 
a pressure protection system 63 coupled with the lift gas injection valve and that comprises
a platen comprising an inner surface in pressure communication with the annulus, and an outer surface facing away from the inner surface that is in pressure communication with the annulus,
an annular bellows 70 that comprises sidewalls, a space defined inside the sidewalls, an inner end, 
a valve assembly 69 comprising a valve stem having an outer end coupled with the platen, and a valve member on an inner end of the valve stem.
Woodford (U.S. Patent 10,711,571) discloses a lift gas injection system (FIG. 10a, 10b) comprising as lift gas injection valve and a pressure protection system similar to the present lift gas injection system.  However, Woodford fails to disclose or make obvious the outer surface of the platen in pressure communication with the annulus and the valve member spaced away from the port when the bellows is in the uncompressed configuration, and in blocking contact with the port when the bellows is in the compressed configuration, along with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753   

/Matthew W Jellett/Primary Examiner, Art Unit 3753